DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/04/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: P. 65, Ln. 2 discloses “(see FIG. 3A)” the drawings do not show a Fig. 3A.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-12, 15-21, and 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over US-2020038073-A1 to Liu in view of WO-2010095883-A2 to Han.

Regarding claim 1 Liu teaches a method for wireless communications, comprising: receiving a timing offset value from a parent node (P.61, discloses a method for wireless communication comprising receiving a timing offset value from a first node also known as a parent node as disclosed on P. 54); determining, at an integrated access and backhaul (IAB) node (P.54, discloses an integrated access and backhaul node), identifying a gap value associated with the second operational mode, wherein the gap value is determined based on the timing offset value (P.60, discloses a gap value is determined based on the timing offset 

Han teaches...transition from a first operational mode to a second operational mode, wherein the first operational mode is associated with a first access link timing and the second operational mode is associated with a second access link timing (Figure 1, Page 2, P. 9, Lns. 4-7, of description discloses transition from a first operational mode to a second operation al mode wherein the first operational mode is associated with a first access described as first transmitting module access link from the mobile station and a second operation mode a second connection via a second receiving module connecting to the mobile base station), identifying a gap value associated with the second operational mode, wherein the gap value is determined based on the timing offset value (Page 8, P.5, discloses a gap value associated with the second operational mode which is determined based on a timing offset value described as timing 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Liu by incorporating the teachings of Han because the method and apparatus combine the communication of the various transceivers to resolve the communication between repeaters and base stations with multiple backhaul links adjusting for time delays (Han, Description, Page 2, P. 8, Lns. 1-5). The motivation is that by applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 2 Liu and Han teach the method of claim 1, Han teaches...wherein identifying the gap value further comprises determining the gap value based on a timing advance value associated with a propagation delay between the IAB node and the parent node and the timing offset value (Page 8, P. 4, Lns. 1-4, discloses identifying the gap value further comprises determining the gap value based on a timing advance value described as Timing Advance (TA) associated with a propagation delay between the IAB node described as eNB).

Regarding claim 3 Liu and Han teach the method of claim 2, Han teaches... wherein the timing advance value is a first sum of a first propagation time for first data to be transmitted from the IAB node to the parent node and a second propagation time for second data to be transmitted from the parent node to the IAB node (Page 8, P.4, Lns. 1-6, discloses wherein the 

Regarding claim 6 Liu and Han teach the method of claim 1, Liu teaches...wherein receiving the timing offset value further comprises receiving the timing offset value from the parent node via radio resource control (RRC) configuration or media access control (MAC) control element (MAC-CE) signaling (P.73, Lns. 5-7, discloses the receiving timing offset value from a parent node to the child described as the second device via radio source control (RRC)).

Regarding claim 7 Liu and Han teach the method of claim 1, Han teaches...wherein the gap value indicates a time between an access downlink transmission and a backhaul downlink reception (Page 8, P.1, Lns. 1-5, description, discloses the gap value indicated between an access downlink transmission and a backhaul downlink reception).

Regarding claim 8 Liu and Han teach the method of claim 1, Liu teaches...wherein the IAB node includes both a base station type functionality that allows for transmission and reception to and from the child node and a UE-type functionality that allows for transmission and reception to and from the parent node (P.5, Lns. 1-4, discloses the IAB feature to improve the new radio performance in a multi-connection a relay node maybe a child, parent also known as the base station, UE).

Regarding claim 9 Liu and Han teach the method of claim 1, Liu teaches...wherein the child node is a user equipment (UE) or another IAB node (P.5, Lns. 1-4, discloses wherein the child node is also a user equipment (UE) or another IAB node).

Regarding claim 10 Liu teaches...An apparatus for wireless communications, comprising: a memory configured to store instructions; a processor communicatively coupled with the memory, the processor configured to execute the instructions to (P.32, discloses a memory configured to store instructions which is also coupled to a processor configured to execute instructions to support the first node (child or parent): receive a timing offset value from a parent node (P.61, discloses a method for wireless communication comprising receiving a timing offset value from a first node also known as a parent node as disclosed on P. 54) determine, at an integrated access and backhaul (IAB) node (P.54, discloses an integrated access and backhaul node), identify a gap value associated with the second operational mode, wherein the gap value is determined based on the timing offset value (P.60, discloses a gap value is determined based on the timing offset value described); and transmit, to a child node (Fig. 3, P.41 discloses the transmission to a child node described as a second node from a relay node), a dynamic timing indication identifying the gap value (Fig. 3, P. 68, discloses dynamic timing indication identifying a gap value described as value that includes the timing offset relative to the start position of the transmit slot which is used to adjust the offset as further described on P. 78 ), but does not teach...to transition from a first operational mode to a second operational mode, wherein the first operational mode is associated with a first access link timing and the second operational mode is associated with a second access link timing;

Han teaches... transition from a first operational mode to a second operational mode, wherein the first operational mode is associated with a first access link timing and the second operational mode is associated with a second access link timing (Figure 1, Page 2, P. 9, Lns. 4-7, of description discloses transition from a first operational mode to a second operation al mode wherein the first operational mode is associated with a first access described as first transmitting module access link from the mobile station and a second operation mode a second connection via a second receiving module connecting to the mobile base station), identifying a gap value associated with the second operational mode, wherein the gap value is determined based on the timing offset value (Page 8, P.5, discloses a gap value associated with the second operational mode which is determined based on a timing offset value described as timing advance which has a timing component added to it which is used for adjusting due to distance between devices ).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Liu by incorporating the teachings of Han because the method and apparatus combine the communication of the various transceivers to resolve the communication between repeaters and base stations with multiple backhaul links adjusting for time delays (Han, Description, Page 2, P. 8, Lns. 1-5). The motivation is that by applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 11 Liu and Han teach the apparatus of claim 10, wherein identifying the gap value further comprises determining the gap value based on a timing advance value associated with a propagation delay between the IAB node and the parent node and the timing offset value (Page 8, P. 4, Lns. 1-4, discloses identifying the gap value further comprises determining the gap value based on a timing advance value described as Timing Advance (TA) associated with a propagation delay between the IAB node described as eNB).

Regarding claim 12 Liu and Han teach the apparatus of claim 11, Han teaches...wherein the timing advance value is a first sum of a first propagation time for first data to be transmitted from the IAB node to the parent node and a second propagation time for second data to be transmitted from the parent node to the IAB node (Page 8, P.4, Lns. 1-6, discloses wherein the TA timing offset between the UL frame corresponding to the downlink frame and the DL frame, it may have a value corresponding to the sum of the downlink and uplink propagation delay).

Regarding claim 15 Liu and Han teach the apparatus of claim 10, Liu teaches...wherein receiving the timing offset value further comprises receiving the timing offset value from the parent node via radio resource control (RRC) configuration or media access control (MAC) control element (MAC-CE) signaling (P.73, Lns. 5-7, discloses the receiving timing offset value from a parent node to the child described as the second device via radio source control (RRC)).

Regarding claim 16 Liu and Han teach the apparatus of claim 10, Han teaches...wherein the gap value indicates a time between an access downlink transmission and a backhaul 

Regarding claim 17 Liu and Han teach the apparatus of claim 10, Liu teaches...wherein the IAB node includes both a base station type functionality that allows for transmission and reception to and from the child node and a UE-type functionality that allows for transmission and reception to and from the parent node (P.5, Lns. 1-4, discloses the IAB feature to improve the new radio performance in a multi-connection a relay node maybe a child, parent also known as the base station, UE)..

Regarding claim 18 Liu and Han teach the apparatus of claim 10, Liu teaches...wherein the child node is a user equipment (UE) or another IAB node (P.5, Lns. 1-4, discloses wherein the child node is also a user equipment (UE) or another IAB node).

Regarding claim 19 Liu teaches...A non-transitory computer readable medium storing instructions, executable by a processor, for wireless communications, comprising instructions for (Abs. discloses a non-transitory computer readable medium storing instructions executable by a processor, P.61, further discloses a method for wireless communication comprising receiving a timing offset value from a first node also known as a parent node as disclosed on P. 54 ): receiving a timing offset value from a parent node (P.61, discloses a method for wireless communication comprising receiving a timing offset value from a first node also known as a parent node as disclosed on P. 54); determining, at an integrated access and backhaul (IAB) 

Han teaches... transition from a first operational mode to a second operational mode, wherein the first operational mode is associated with a first access link timing and the second operational mode is associated with a second access link timing (Figure 1, Page 2, P. 9, Lns. 4-7, of description discloses transition from a first operational mode to a second operation al mode wherein the first operational mode is associated with a first access described as first transmitting module access link from the mobile station and a second operation mode a second connection via a second receiving module connecting to the mobile base station), identifying a gap value associated with the second operational mode, wherein the gap value is determined based on the timing offset value (Page 8, P.5, discloses a gap value associated with the second operational mode which is determined based on a timing offset value described as timing 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Liu by incorporating the teachings of Han because the method and apparatus combine the communication of the various transceivers to resolve the communication between repeaters and base stations with multiple backhaul links adjusting for time delays (Han, Description, Page 2, P. 8, Lns. 1-5). The motivation is that by applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 20 Liu and Han teach the non-transitory computer readable medium of claim 19, wherein the instructions for identifying the gap value further comprises instructions for determining the gap value based on a timing advance value associated with a propagation delay between the IAB node and the parent node and the timing offset value (Page 8, P. 4, Lns. 1-4, discloses identifying the gap value further comprises determining the gap value based on a timing advance value described as Timing Advance (TA) associated with a propagation delay between the IAB node described as eNB).

Regarding claim 21 Liu and Han teach the non-transitory computer readable medium of claim 20, wherein the timing advance value is a first sum of a first propagation time for first data to be transmitted from the IAB node to the parent node and a second propagation time 

Regarding claim 24 Liu and Han teach the non-transitory computer readable medium of claim 19, Liu teaches...wherein receiving the timing offset value further comprises receiving the timing offset value from the parent node via radio resource control (RRC) configuration or media access control (MAC) control element (MAC-CE) signaling  (P.73, Lns. 5-7, discloses the receiving timing offset value from a parent node to the child described as the second device via radio source control (RRC)).

Regarding claim 25 Liu and Han teach the non-transitory computer readable medium of claim 19, Han teaches...wherein the gap value indicates a time between an access downlink transmission and a backhaul downlink reception (Page 8, P.1, Lns. 1-5, description, discloses the gap value indicated between an access downlink transmission and a backhaul downlink reception).

Regarding claim 26 Liu and Han teach the non-transitory computer readable medium of claim 19, Liu teaches...wherein the IAB node includes both a base station type functionality that allows for transmission and reception to and from the child node and a UE-type functionality that allows for transmission and reception to and from the parent node (P.5, Lns. 1-4, discloses 

Regarding claim 27 Liu and Han teach the non-transitory computer readable medium of claim 19, Lie teaches...wherein the child node is a user equipment (UE) or another IAB node (P.5, Lns. 1-4, discloses wherein the child node is also a user equipment (UE) or another IAB node).

Regarding claim 28 Liu teaches...an apparatus for wireless communications, comprising: means for receiving a timing offset value from a parent node (P.61, discloses an apparatus for wireless communication comprising receiving a timing offset value from a first node also known as a parent node as disclosed on P. 54); means for determining, at an integrated access and backhaul (IAB) node (P.54, discloses an integrated access and backhaul node), means for identifying a gap value associated with the second operational mode, wherein the gap value is determined based on the timing offset value (P.60, discloses a gap value is determined based on the timing offset value described  ); and means for transmitting, to a child node (Fig. 3, P.41 discloses the transmission to a child node described as a second node from a relay node), a dynamic timing indication identifying the gap value (Fig. 3, P. 68, discloses dynamic timing indication identifying a gap value described as value that includes the timing offset relative to the start position of the transmit slot which is used to adjust the offset as further described on P. 78), but does not teach... to transition from a first operational mode to a second operational 

Han teaches... transition from a first operational mode to a second operational mode, wherein the first operational mode is associated with a first access link timing and the second operational mode is associated with a second access link timing (Figure 1, Page 2, P. 9, Lns. 4-7, of description discloses transition from a first operational mode to a second operation al mode wherein the first operational mode is associated with a first access described as first transmitting module access link from the mobile station and a second operation mode a second connection via a second receiving module connecting to the mobile base station), identifying a gap value associated with the second operational mode, wherein the gap value is determined based on the timing offset value (Page 8, P.5, discloses a gap value associated with the second operational mode which is determined based on a timing offset value described as timing advance which has a timing component added to it which is used for adjusting due to distance between devices ).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Liu by incorporating the teachings of Han because the method and apparatus combine the communication of the various transceivers to resolve the communication between repeaters and base stations with multiple backhaul links adjusting for time delays (Han, Description, Page 2, P. 8, Lns. 1-5). The motivation is that by 

Regarding claim 29 Liu and Han teach an apparatus of claim 28, Han teaches...wherein the means for identifying the gap value further comprises means for determining the gap value based on a timing advance value associated with a propagation delay between the IAB node and the parent node and the timing offset value (Page 8, P. 4, Lns. 1-4, discloses identifying the gap value further comprises determining the gap value based on a timing advance value described as Timing Advance (TA) associated with a propagation delay between the IAB node described as eNB).

Claims 5, 14, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US-2020038073-A1 to Liu and WO-2010095883-A2 to Han in view of US-20190150141-A1 to Irukulapati.

Regarding claim 5 Liu and Han teach the method of claim 1, but do not teach...wherein the timing offset value is associated with at least one of an uplink-to-downlink switching latency of the parent node, a downlink-to-uplink switching latency of the parent node, or a hardware impairment of the parent node.

Irukulapati teaches... wherein the timing offset value is associated with at least one of an uplink-to-downlink switching latency of the parent node, a downlink-to-uplink switching latency of the parent node, or a hardware impairment of the parent node (P58-59, discloses the timing 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Liu and Han by incorporating the teachings of Irukulapati because the method and apparatus allow timing advance offset for uplink/downlink switching in new radio architecture where the TA offset is at least based on the time offset requirement for uplink/downlink switching (Irukulapati, Abs). The motivation is that by applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 14 Liu and Han teach the apparatus of claim 10, but does not teach...wherein the timing offset value is associated with at least one of an uplink-to-downlink switching latency of the parent node, a downlink-to­ uplink switching latency of the parent node, or a hardware impairment of the parent node.

Irukulapati teaches... wherein the timing offset value is associated with at least one of an uplink-to-downlink switching latency of the parent node, a downlink-to-uplink switching latency of the parent node, or a hardware impairment of the parent node (P58-59, discloses the timing offset value is associated with at least one of an uplink-to-downlink switching latency of the parent node described as eNB. ).



Regarding claim 23 Liu and Han teach the non-transitory computer readable medium of claim 19, but does not teach...wherein the timing offset value is associated with at least one of an uplink-to-downlink switching latency of the parent node, a downlink-to-uplink switching latency of the parent node, or a hardware impairment of the parent node.

Irukulapati teaches... wherein the timing offset value is associated with at least one of an uplink-to-downlink switching latency of the parent node, a downlink-to-uplink switching latency of the parent node, or a hardware impairment of the parent node (P58-59, discloses the timing offset value is associated with at least one of an uplink-to-downlink switching latency of the parent node described as eNB. ).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Liu and Han by incorporating the teachings of Irukulapati because the method and apparatus allow timing advance offset for .

Allowable Subject Matter
Claims 4, 13, 22, and 30 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claims 4, 13, 22, and 30 have been considered over the prior art as the inclusion of “the gap value is a second sum of the timing offset value and one-half of the timing advance value “is distinct from what is found in the art as of the date of the application of the disclosed invention.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, .US-20130070726-A1 to Zhang discloses time advance value calculations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS SAMARA whose telephone number is (408)918-7582.  The examiner can normally be reached on Monday - Friday 6-3 PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.S./Examiner, Art Unit 2476                                                                                                                                                                                                        





/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476